 
 
 
 
EXHIBIT 10.3

 
 
Amendment to Employment Agreement


THIS AMENDMENT (“Amendment”), dated as of February 25, 2013, to the Employment
Agreement, dated as of September 22, 2010 (the “Agreement”), between The Estée
Lauder Companies Inc., a Delaware corporation (the “Company”), and John Demsey,
a resident of New York, New York (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive and the Company are parties to the Agreement;


WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
the mutually agreed upon changes;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Agreement as follows:


1.  
Effectiveness.  All changes to the Agreement set forth in this Amendment shall
be effective as of the date hereof.





2.  
Definition of Cause. Paragraph 6(d)(iv) of the Agreement shall be amended to
read as follows: “The Executive’s failure to follow a material lawful directive
of the President and Chief Executive Officer or the Board of Directors of the
Company that is within the scope of the Executive’s duties for a period of ten
(10) business days after notice from the President and Chief Executive Officer
or the Board of Directors of the Company specifying the performance required;”



3.  
Certain Limitation. Paragraph 6(h) of the Agreement shall be replaced as
follows:



“(i)          For purposes of this Section 6(h), (A) a “Payment” means any
payment or distribution in the nature of compensation to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;
(B) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Executive shall certify, in the
Executive’s sole discretion, as likely to apply to the Executive in the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
relevant tax year(s); (C) “Present Value” shall mean such value determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of Code; (D) “Reduced
Amount” shall mean the amount that (1) has a Present Value that is less than the
Present Value of all Payments (without application of this Section 6(h)) and (2)
results in aggregate Net After-Tax Receipts for all such Payments (after
application of this Section 6(h)) that are greater than the Net After-Tax
Receipts for all such Payments would have been made if this Section 6(h) were
not applied; and (E) “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(ii)          Anything in the Agreement to the contrary notwithstanding, in the
event that a nationally recognized certified public accounting firm (other than
the firm serving as the Company’s independent auditor) as may be designated by
the Executive (the “Accountants”) determine that receipt of all Payments would
subject the Executive to tax under Section 4999 of the Code, the Accountants
shall determine whether some amount of Payments meets the definition of “Reduced
Amount.”  If the Accountants determine that there is a Reduced Amount, then the
aggregate Payments shall be reduced to such Reduced Amount.


(iiii)          If the Accountants determine that aggregate Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Payments equals the Reduced Amount), and shall
advise the Company in writing of his election within ten (10) days of his
receipt of notice; provided, that the Executive shall not be permitted to elect
to reduce any Payment that constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code.  If no such election is made by the
Executive within such ten-day period, the Company shall reduce the Payments in
the following order: (1) by reducing amounts payable pursuant to Section
6(c)(iv) of the Agreement, then (2) by reducing amounts payable pursuant to
Section 6(c)(vi) of the Agreement, then (3) by reducing amounts payable pursuant
to Section 6(c)(v) of the Agreement, then (4) by reducing the amount payable
pursuant to Section 6(c)(iii) of the Agreement, and then (5) by reducing amounts
payable to the Executive pursuant to the Company’s Amended and Restated Fiscal
2002 Share Incentive Plan, and any award agreement thereunder by and between the
Executive and the Company. All determinations made by the Accountants under this
Section shall be binding upon the Company and the Executive and shall be made
within sixty (60) days of a

 
2

--------------------------------------------------------------------------------

 

termination of employment of the Executive.  As promptly as practicable
following such determination, the Company shall pay to or distribute for the
benefit of the Executive such Payments as are then due to the Executive and
shall promptly pay to or distribute for the benefit of the Executive in the
future such Payments as become due to the Executive.


(iv)          As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accountants
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder.  In the event that the Accountants, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accountants believe has a high probability of
success determine that an Overpayment has been made, any such Overpayment paid
or distributed by the Company to or for the benefit of the Executive shall be
treated for all purposes as a loan to the Executive which the Executive shall
repay to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
loan shall be deemed to have been made and no amount shall be payable by the
Executive to the Company if and to the extent such deemed loan and payment would
(A) violate Section 402 of the Sarbanes-Oxley Act of 2002, or (B) not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accountants, based upon controlling precedent or substantial authority,
determine that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.


(v)          All fees and expenses of the Accountants in implementing the
provisions of this Section 6(h) shall be borne by the Company.


(vi)          Subject to the foregoing provisions of this Subsection 6(h), in
the event that any Payments are to be reduced pursuant to this Section 6(h),
such Payments shall be reduced such that the reduction of compensation to be
provided to the Executive as a

 
3

--------------------------------------------------------------------------------

 

result of this Section 6(h) is minimized.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code.“




4.  
Miscellaneous.

a.  
Except as provided above, all other terms and conditions of the Agreement shall
remain the same.

b.  
All paragraph references are to the Sections of the Agreement.

c.  
Capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Agreement except to the extent the term is modified herein.

d.  
This Amendment shall be subject to, and governed by, the laws of the State of
New York applicable to contracts made and to be performed therein.





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
 
 

   
THE ESTÉE LAUDER COMPANIES INC.
                /s/  John Demsey  
By:
   /s/  Amy DiGeso
John Demsey
   
Name:
Amy DiGeso
     
Title:
Executive Vice President – Global Human Resources
         

 
 
 
 
 
 
 
 
 
 
 
 
 
4